DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 20 October disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,257,680 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record teaches a method of sharing music files comprising receiving a NFC ID from an NFC chip using an NFC enable device, authenticating the NFC ID with the server system using the NFC enable device and download, stream or otherwise access the content from the server, see Meyers 2016/0125209. The prior art made of record do not also teach the method of sharing music files using near field communication (NFC) comprising:
As to claim 1, wherein the streaming is limited to a predetermined time or a predetermined repetition of play of one or more of the music files within the playlist stored on the server.
As to claims 7 and 11, permitting the NFC enable device to play a copy of the music files from a playlist of music files on the system and presenting an option to purchase one or more of the music files using the subsequent NFC enabled device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLANE J JACKSON/Primary Examiner, Art Unit 2644